Citation Nr: 0833295	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  06-30 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hepatitis C.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from October 1969 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
hepatitis C and PTSD.  

As a result of a previous final denial in February 2004, the 
Board is required to consider whether new and material 
evidence has been submitted to reopen the claims.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial).

In April 2008, the veteran testified at a Travel Board 
hearing before the undersigned.  The record contains a 
transcript of that hearing.

While the Board has determined that new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD, it has further determined that further development 
must now be undertaken with respect to this claim.  The issue 
of entitlement to service connection for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.





FINDINGS OF FACT

1.  A claim for service connection for hepatitis C was denied 
in a February 2004 rating decision which was not appealed.

2.  A claim for service connection for PTSD was denied in a 
February 2004 rating decision which was not appealed.

3.  The evidence received since the February 2004 rating 
decision pertinent to the claim for service connection for 
hepatitis C is either cumulative or redundant, or does not 
bear directly and substantially on the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

4.  The evidence received since the February 2004 rating 
decision pertinent to the claim for service connection for 
PTSD is not cumulative or redundant, bears directly and 
substantially on the specific matter under consideration, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The February 2004 rating decision which denied service 
connection for hepatitis C is final.  38 U.S.C.A. §§ 5108, 
7105 (West 2002).

2.  The February 2004 rating decision which denied service 
connection for PTSD is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002).

3.  Evidence received since the February 2004 rating decision 
is not new and material, and the veteran's claim for service 
connection for hepatitis C is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2007).

4.  New and material evidence has been submitted since the 
February 2004 rating decision pertinent to the claim for 
service connection for PTSD, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

As the Board has reopened the claim for service connection 
for PTSD, the duty to notify and assist has been met to the 
extent required as to that issue.

Subsequent to the adjudication of the application to reopen 
the claim for service connection for hepatitis C, a September 
2006 letter advised the veteran of the evidence necessary to 
substantiate a claim for service connection, and advised of 
his respective duties.  The content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The claim was thereafter denied in an April 2007 statement of 
the case.  Although the claim was not readjudicated following 
the veteran's receipt of a notice concerning the bases for 
assigning ratings and effective dates in March 2008, since 
the Board has determined that the claim should be denied, the 
lack of such readjudication cannot be considered prejudicial 
to the veteran.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service medical records are associated with the claims 
folder, as are post-service VA treatment records.  There is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  The veteran has also not indicated 
any intention to provide additional evidence in support of 
his claims.  The Board further notes that since it has 
determined that new and material evidence has not been 
submitted to reopen the claim for service connection for 
hepatitis C, there is no duty to provide the veteran with an 
examination and opinion as to this claim.  38 C.F.R. 
§ 3.159(c) (2007).  

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims

The record with respect to these claims reflects that the 
February 2004 rating decision denied service connection for 
hepatitis C and PTSD, and that the veteran did not file a 
timely notice of appeal as to that decision.  Accordingly, it 
became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
As such, his claims for service connection for hepatitis C 
and PTSD may only be reopened if new and material evidence is 
submitted.  

With respect to the claim for service connection for 
hepatitis C, since the February 2004 rating decision denied 
the claim for service connection for hepatitis C on the basis 
that the evidence was against a finding the veteran's 
hepatitis C was related to active service, the Board finds 
that new and material evidence would have to consist of 
medical evidence that demonstrates a link between the 
veteran's hepatitis C and service.  As for the claim for 
service connection for PTSD, the February 2004 rating 
decision concluded that while the veteran had a diagnosis of 
PTSD, he had not provided details of any reported stressful 
events during service so that verification of the events 
could be made through the appropriate agency.

In this regard, additional evidence received since the 
February 2004 rating decision consists of additional VA 
treatment records dated after service, and testimony obtained 
from the veteran in April 2008.

Turning first to the claim for service connection for 
hepatitis C, the Board is unable to conclude that this 
evidence constitutes new and material evidence to reopen the 
claim.  More specifically, this evidence is not relevant or 
in any way probative as to whether the veteran's hepatitis C 
is related to active service.  Although the additional 
records contain diagnoses that include a history of hepatitis 
C, there is no opinion in the record that relates the 
veteran's hepatitis C to service.  

The critical question for the purpose of reopening the claim 
was and remains whether medical evidence has been submitted 
that reflects a link between hepatitis C and service, not 
simply the existence of records documenting the existence of 
hepatitis C or the veteran's lay statements and testimony 
linking his hepatitis C to a risk factor during service.  
Although the veteran has more particularly asserted risk 
factors such as activities of washing off blood from 
helicopters used to carry casualties from battle and 
contamination associated with in-service inoculations, as a 
layperson, the veteran's statements as to the existence of a 
relationship between such risk factors and service are of no 
probative value.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Therefore, with respect to the claim for service connection 
for hepatitis C, the Board has no alternative but to conclude 
that the additional evidence received in this case as to the 
veteran's claim for service connection for hepatitis C does 
not relate to an unestablished fact necessary to substantiate 
the claim and thus is not material.  It is also not material 
because it is essentially redundant of assertions made at the 
time of the previous final denial back in February 2004, and 
does not raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).  

On the other hand, the Board finds that the veteran's recent 
testimony regarding stressors during service while attached 
to the 79th Transportation Company includes sufficient 
additional information concerning his exposure to enemy fire 
that such stressors could be subject to verification.  Since 
the lack of detail regarding stressors was at least part of 
the basis for the denial of service connection for PTSD in 
the February 2004 rating decision, this additional 
information is found to relate to an unestablished fact 
necessary to substantiate the claim, i.e., the existence of a 
verified stressor.  38 C.F.R. § 3.304(f) (2007).  

Accordingly, with respect to the claim for service connection 
for PTSD, the Board finds that the additional evidence 
received since the February 2004 rating decision was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable opportunity of 
substantiating the claim.  Therefore, the Board concludes 
that the claim for service connection for PTSD is reopened.  


ORDER

New and material evidence not having been submitted, the 
reopening of the claim for service connection for hepatitis C 
is denied.

New and material evidence having been submitted, the claim 
for service connection for PTSD is reopened.  



REMAND

Having determined that new and material evidence has been 
submitted to warrant the reopening of the claim for service 
connection for PTSD, the Board finds that this claim now 
requires further evidentiary development.  In this regard, 
the record reflects VA outpatient diagnoses that include 
PTSD, and the veteran has reported several stressors that may 
be subject to verification.  More specifically, a review of 
the claims file reveals the veteran's testimony that while 
attached to the 79th Transportation Company in Vietnam, his 
unit was subjected to enemy fire at Quin Nhon over the period 
of March to April 1971, at which time a fellow service member 
was wounded (the veteran stated 1970 at his hearing but 
records reflect he was in Vietnam from November 1970 to 
November 1971), at Cam Ranh Bay in January 1971, at Tan Son 
Nhut over the period of June to July 1971, and at Nha Trang, 
over the period of August to November 1971.  There is also no 
indication that the U.S. Army and Joint Services Records 
Research Center (JSRRC) was ever contacted for the purposes 
of obtaining the unit records for the 79th Ordnance Company 
for any of these time periods.  Consequently, the Board finds 
that this claim must be remanded so an effort can be made to 
obtain these records.  In the event that one or more of the 
veteran's claimed stressors is verified, the veteran should 
then be provided with a VA psychiatric examination to 
determine whether he has PTSD that is linked to the verified 
stressor or stressors.

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA outpatient 
treatment records for the veteran dated 
since February 2007.

2.  An effort should be made to contact 
JSRRC located at 7701 Telegraph Road, 
Kingman Building, Room 2C08, 
Alexandria, VA 22315-3802 (previously 
known as U.S. Center for Unit Records 
Research (CURR)), and request that 
JSRRC research the unit history of the 
79th Transportation Company over the 
period of March to April 1971, during 
which time a fellow service member of 
the veteran was reportedly wounded as a 
result of enemy fire at Quin Nhon; the 
month of January 1971, at which time 
the veteran's unit was reportedly 
subjected to rocket fire at Cam Ranh 
Bay; and the periods of June to July 
1971 at Tan Son Nhut, and August to 
November 1971, at Nha Trang, at which 
time the veteran's stated that his unit 
was subjected to enemy fire.  

3.  In the event that a stressor is 
verified, the RO/AMC should note that for 
the record and schedule the veteran for a 
VA psychiatric examination in order to 
ascertain whether he has PTSD as the 
result of such verified stressor(s).  In 
considering whether the veteran meets the 
criteria for a diagnosis of PTSD, only 
the verified stressor(s) may be 
considered.  The claims folder must be 
made available to the examiner for review 
and that it was available should be noted 
in the opinion that is provided.

The diagnosis should be in accordance 
with the American Psychiatric 
Association's: Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV).  
All necessary special studies or tests, 
including psychological testing and 
evaluation, is to be accomplished.

The psychiatrist must express an opinion 
as to whether the veteran meets the 
criteria for PTSD contained in DSM-IV, 
and if he meets such criteria, whether 
PTSD can be related to the stressor or 
stressors reported by the veteran and 
established as having occurred during the 
veteran's active service.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Finally, readjudicate the claim on 
appeal.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


